19-22312-rdd          Doc 1421        Filed 01/15/20 Entered 01/15/20 15:01:34                      Main Document
                                                   Pg 1 of 18


     Stephen E. Hessler, P.C.                                        James H.M. Sprayregen, P.C.
     Marc Kieselstein, P.C.                                          Ross M. Kwasteniet, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                            Brad Weiland (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                              KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                            KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                        300 North LaSalle Street
     Telephone:     (212) 446-4800                                   Chicago, Illinois 60654
     Facsimile:     (212) 446-4900                                   Telephone:      (312) 862-2000
                                                                     Facsimile:      (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

     Terence P. Ross
     Michael R. Justus (admitted pro hac vice)
     Shaya Rochester
     KATTEN MUCHIN ROSENMAN LLP
     575 Madison Avenue
     New York, New York 10022
     Telephone:      (212) 940-8800
     Facsimile:      (212) 940-8776

     Conflicts Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )         Chapter 11
                                                                 )
     WINDSTREAM HOLDINGS, INC., et al.,1                         )         Case No. 19-22312 (RDD)
                                                                 )
                               Debtors.                          )         (Jointly Administered)
                                                                 )
     WINDSTREAM HOLDINGS, INC. et al.,                           )
                                                                 )
                     Plaintiffs,                                 )         Adv. Pro. No. 19-08246
     vs.                                                         )
     CHARTER COMMUNICATIONS, INC. and                            )
     CHARTER COMMUNICATIONS                                      )
     OPERATING, LLC,                                             )
                                                                 )
                               Defendants.                       )

 1     The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
       number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
       the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
       complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
       http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
       cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
19-22312-rdd        Doc 1421      Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                               Pg 2 of 18


                                                        )
     WINDSTREAM HOLDINGS, INC. and                      )
     WINDSTREAM SERVICES, LLC,                          )
                                                        )
                                    Plaintiffs,         )      Adversary Proceeding
                                                        )
                                    v.                  )      Case No. 19-08279 (RDD)
                                                        )
                                                        )
     UNITI GROUP, INC., et al.
                                                        )
                                                        )
                                    Defendants.         )

                   AMENDED2 AGENDA FOR JANUARY 16, 2020 HEARING

     Time and Date of Hearing: January 16, 2020, at 10:00 a.m. (prevailing Eastern Time)

     Location of Hearing:          The Honorable Judge Robert D. Drain
                                   United States Bankruptcy Court for the Southern District of New York
                                   300 Quarropas Street
                                   White Plains, New York 10601
     Copies of Motions:            A copy of each pleading can be viewed on the Court’s website at
                                   http://www.nysb.uscourts.gov and the website of the Debtors’ proposed
                                   notice and claims agent, Kurtzman Carson Consultants LLC, at
                                   http://www.kccllc.net/windstream.      Further information may be
                                   obtained via email at WindstreamInfo@kccllc.com, or by calling toll
                                   free at 877-759-8815, or internationally at 424-236-7262.

 I.        MATTERS TO BE HEARD IN BANKRUPTCY MAIN CASE NO. 19-22312:

           1.      Second KEIP Motion. Debtors’ Motion for Entry of an Order Approving the
                   Debtors’ 2020 Key Employee Incentive Program [Dkt. No. 1356]

                   Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time).

                   Responses Received:

                                   Response of United States Trustee to Motions for Entry of Orders
                                   Approving Debtors’ (1) 2020 Key Employee Incentive Program and
                                   (2) 2020 Key Employee Retention Plan [Dkt. No. 1396]




 2     Amended items are noted in bold.



                                                    2
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 3 of 18


               Related Documents:

                             Declaration of Zachary P. Georgeson in Support of Debtors’ Motion
                             for Entry of an Order Approving the Debtors’ 2020 Key Employee
                             Incentive Program and Debtors’ Motion for Entry of an Order
                             Approving the Debtors’ 2020 Key Employee Retention Plan [Dkt.
                             No. 1358]

                             Declaration of Drew Smith in Sup-port of Debtors’ Motion for Entry
                             of an Order Approving the Debtors’ 2020 Key Employee Incentive
                             Program and Debtors’ Motion for Entry of an Order Approving the
                             Debtors’ 2020 Key Employee Retention Plan [Dkt. No. 1359]

                             Notice of Filing of Revised Proposed Order Approving the Debtors’
                             2020 Key Employee Incentive Program [Dkt. No. 1413]

               Status: This matter is going forward.

       2.      Second KERP Motion. Debtors’ Motion for Entry of an Order Approving the
               Debtors’ 2020 Key Employee Retention Plan [Dkt. No. 1357]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time).

               Responses Received:

                             Response of United States Trustee to Motions for Entry of Orders
                             Approving Debtors’ (1) 2020 Key Employee Incentive Program and
                             (2) 2020 Key Employee Retention Plan [Dkt. No. 1396]

               Related Documents:

                             Declaration of Zachary P. Georgeson in Support of Debtors’ Motion
                             for Entry of an Order Approving the Debtors’ 2020 Key Employee
                             Incentive Program and Debtors’ Motion for Entry of an Order
                             Approving the Debtors’ 2020 Key Employee Retention Plan [Dkt.
                             No. 1358]

                             Declaration of Drew Smith in Support of Debtors’ Motion for Entry
                             of an Order Approving the Debtors’ 2020 Key Employee Incentive
                             Program and Debtors’ Motion for Entry of an Order Approving the
                             Debtors’ 2020 Key Employee Retention Plan [Dkt. No. 1359]

               Status: This matter is going forward.

       3.      Second Omnibus Claims Objection. Debtors’ Second Omnibus Objection to
               Equity Interest Claims and Substantively Duplicate Claims [Dkt. No. 1342]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time).



                                               3
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34             Main Document
                                          Pg 4 of 18


               Responses Received:

                             Informal responses of certain claimants.

                             Response to Debtors’ Second Omnibus Objection to Equity Interest
                             Claims and Substantively Duplicate Claims filed by Susan
                             Mazzella, Vincent Mazzella [Dkt. No. 1387]

                             Objection of Robert Sinclair [Dkt. No. 1389]

                             Objection of Peter Spuler, Jr., PE [Dkt. No. 1390]

                             Letter to the Court by Justin Shackelford [Dkt. No. 1403]

                             Letter to the Court by Qiuyao Jia [Dkt. No. 1404]

                             Letter to the Court by John J. Fahy [Dkt. No. 1408]

                             Letter to the Court by Mary C. Sloan re: Objection to Motion re:
                             Claim 3239 [Dkt. No. 1410]

               Related Documents:

                             Affidavit of Service [Dkt. No. 1362]

                             Supplemental Affidavit of Service [Dkt. No. 1393]

                             Notice of Revised Proposed Order Granting Debtors’ Second
                             Omnibus Objection to Equity Interest Claims and Substantively
                             Duplicate Claims [Dkt. No. 1409]

                             Debtors’ Omnibus Reply to Responses to the Debtors' Second
                             Omnibus Claims Objection [Dkt. No. 1420]

               Status: This matter is going forward.

       4.      Niagara Mohawk Stay Relief Motion. Niagara Mohawk Power Corporation,
               Pursuant to 11 U.S.C. § 362(d) and Bankruptcy Rule 4001, for Relief from the
               Automatic Stay and Waiver of the Stay Imposed by Bankruptcy Rule 4001 (a)(3)
               [Dkt. No. 1256]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received:

                             Debtors’ Objection to Motion by Niagara Mohawk Power
                             Corporation, Pursuant to 11 U.S.C. § 362(d) and Bankruptcy Rule
                             4001, for Relief from the Automatic Stay and Waiver of the Stay
                             Imposed by Bankruptcy Rule 4001 (a)(3) [Dkt. No. 1398]


                                               4
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 5 of 18


               Related Documents:

                             Notice of Adjournment of Hearing [Dkt. No. 1292] R

                             Reply of Niagara Mohawk Power Corporation to Debtors’
                             Objection to Motion by Niagara Mohawk Power Corporation,
                             Pursuant to 11 U.S.C. § 362(d) and Bankruptcy Rule 4001, for
                             Relief from the Automatic Stay and Waiver of the Stay Imposed by
                             Bankruptcy Rule 4001(a)(3) [Dkt. No. 1412]

               Status: This matter is going forward.

       5.      Sprint Seal Motion. Sprint Communications Company, LP’s Motion to Seal
               Documents Filed in Connection with its Motion for Relief from the Automatic Stay
               [Dkt. No. 1366]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received: None

               Related Documents: None

               Status: This matter is going forward.

 II.   MATTERS TO BE HEARD IN ADVERSARY CASE NO. 19-08279

       6.      Motion to Shorten. Windstream’s Motion to Shorten Notice Period with Respect
               to Windstream’s Motion for Leave to File Amended Complaint [Adv. Dkt. No. 63]

               Objection Deadline: January 15, 2020, at 12:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents: None.

               Status: This matter is going forward.

       7.      Motion to File Amended Complaint. Notice of Windstream’s Motion for Leave to
               File Amended Complaint [Adv. Dkt. No. 64]

               Objection Deadline: January 15, 2020, at 12:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Windstream's Memorandum in Support of Its Uncontested Motion
                             for Leave to File Proposed Amended Complaint [Adv. Dkt. No. 65]




                                               5
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34         Main Document
                                          Pg 6 of 18


               Status: This matter is going forward.

        8.     Pretrial/Status Conference.

               Related Documents:

                             Stipulation and Agreed Order Regarding Count II of the Complaint
                             in the Uniti Adversary Proceeding [Adv. Dkt. No. 62]

               Status: This matter is going forward.

 III.   MATTERS TO BE HEARD IN ADVERSARY CASE NO. 19-08246

        A.     SEALING MOTIONS

        9.     Motion to File Under Seal (Defendants’ Motion to Exclude Jarosz). Defendants
               Charter Communications, Inc. and Charter Communications Operating, LLC’s Ex-
               Parte Motion to Seal Documents Filed in Connection with Their Motion to Exclude
               the Testimony of John C. Jarosz [Adv. Dkt. No. 118]

               Objection Deadline: December 11, 2019, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Defendants Charter Communications, Inc. and Charter
                             Communications Operating, LLC’s Memorandum in Support of
                             Motion to Exclude the Testimony of John C. Jarosz [Adv. Dkt. No.
                             116]

                             Declaration of Brian Hockett in Support of Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Motion to Exclude the Testimony of John C. Jarosz [Adv.
                             Dkt. No. 117]

               Status: The hearing on this matter is going forward.

        10.    Motion to File Under Seal (Debtors’ Opposition to Charter’s Motion to Exclude
               Jarosz). Debtors’ Motion for Leave to File Under Seal Certain Portions of (A)
               Debtors’ Memorandum of Law in Opposition to Defendants’ Motion to Exclude
               Expert Testimony of John C. Jarosz , and (B) Declaration of John C. Jarosz in
               Support of Debtors’ Opposition to Defendants’ Motion to Exclude Expert
               Testimony of John C. Jarosz [Adv. Dkt. No. 168]

               Objection Deadline: December 17, 2019, at 12:00 p.m. (prevailing Eastern Time)

               Responses Received: None.



                                               6
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 7 of 18


               Related Documents:

                             Debtors’ Memorandum of Law in Opposition to Defendants’
                             Motion to Exclude Expert Testimony of John C. Jarosz [Adv. Dkt.
                             No. 164]

                             Declaration of John C. Jarosz in Support of Debtors’ Opposition to
                             Defendants’ Motion to Exclude the Expert Testimony of John C.
                             Jarosz [Adv. Dkt. No. 165]

               Status: The hearing on this matter is going forward.

       11.     Motion to File Under Seal (Debtors’ Motion to Exclude Ostberg). Debtors’
               Motion for Leave to File Under Seal Debtors’ Memorandum of Law in Support of
               Their Motion to Exclude the Rebuttal Expert Report of Henry D. Ostberg [Adv.
               Dkt. No. 160]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                      A.     Debtors’ Memorandum of Law in Support of Their Motion to
                             Exclude the Rebuttal Expert Report of Henry D. Ostberg [Adv. Dkt.
                             No. 156]

               Status: The hearing on this matter is going forward.

       12.     Motion to File Under Seal (Debtors’ Motion to Exclude Kardos). Debtors’
               Motion for Leave to File Under Seal Portions of (A) Debtors’ Memorandum of Law
               in Support of Motion to Exclude Expert Testimony of Matthew Kardos, and (B)
               Declaration of Grace A. Thompson in Support of Debtors’ Motion to Exclude
               Expert Testimony of Matthew Kardos [Adv. Dkt. No. 195]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Debtors’ Memorandum of Law in Support of Their Motion to
                             Exclude the Expert Testimony of Matthew Kardos [Adv. Dkt. No.
                             189]

                             Declaration of Grace A. Thompson in Support of Debtors’ Motion
                             To Exclude the Expert Testimony of Matthew Kardos [Adv. Dkt.
                             No. 190]



                                               7
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 8 of 18


               Status: The hearing on this matter is going forward.

       13.     Motion to File Under Seal (Debtors’ Motion to Exclude Borders). Debtors’
               Motion for Leave to File Under Seal Portions of (A) Debtors’ Memorandum of Law
               in Support of Motion to Exclude Expert Testimony of Robert Borders, and
               (B) Declaration of Grace A. Thompson in Support of Debtors’ Motion to Exclude
               Expert Testimony of Robert Borders [Adv. Dkt. No. 194]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Debtors’ Memorandum of Law in Support of Their Motion to
                             Exclude the Expert Testimony of Robert Borders [Adv. Dkt.
                             No. 186]

                             Declaration of Grace A. Thompson in Support of Debtors’ Motion
                             to Exclude the Expert Testimony of Robert Borders [Adv. Dkt.
                             No 187]

               Status: The hearing on this matter is going forward.

       14.     Motion to File Under Seal (Debtors’ Motion to Exclude Kamin). Debtors’ Motion
               for Leave to File Under Seal Portions of (A) Debtors’ Memorandum of Law in
               Support of Motion to Exclude Expert Testimony of Jules Kamin, and (B)
               Declaration of Grace A. Thompson in Support of Debtors’ Motion to Exclude
               Expert Testimony of Jules Kamin [Adv. Dkt. No. 196]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Debtors’ Memorandum of Law in Support of Their Motion to
                             Exclude the Expert Testimony of Jules Kamin [Adv. Dkt. No. 192]

                             Declaration of Grace A. Thompson in Support of Debtors’ Motion
                             to Exclude the Expert Testimony of Jules Kamin [Adv. Dkt.
                             No 193]

               Status: The hearing on this matter is going forward.

       15.     Motion to File Under Seal (Defendants’ Opposition to Debtors’ Motion to
               Exclude Borders). Defendants Charter Communications, Inc. and Charter
               Communications Operating, LLC’s Ex-Parte Motion to Seal Portions of



                                               8
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 9 of 18


               Defendants’ Response in Opposition to Plaintiffs’ Motion to Exclude Testimony of
               Robert Borders [Adv. Dkt. No. 215]

               Objection Deadline: January 15, 2020, at 12:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Defendants’ Response in Opposition to Plaintiffs’ Motion to
                             Exclude the Expert Testimony of Robert Borders [Adv. Dkt. No.
                             213]

               Status: The hearing on this matter is going forward.

       16.     Motion to File Under Seal (Defendants’ Opposition to Debtors’ Motion to
               Exclude Kamin). Defendants Charter Communications, Inc. and Charter
               Communications Operating, LLC’s Ex-Parte Motion to Seal Portions of
               Defendants’ Response in Opposition to Plaintiffs’ Motion to Exclude Testimony of
               Dr. Jules Kamin [Adv. Dkt. No. 219]

               Objection Deadline: January 15, 2020 at 12:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Defendants’ Response in Opposition to Plaintiffs’ Motion to
                             Exclude the Expert Testimony of Dr. Jules Kamin [Adv. Dkt. No.
                             216]

               Status: The hearing on this matter is going forward.

       17.     Motion to File Under Seal (Defendants’ Opposition to Debtors’ Motion to
               Exclude Kardos). Defendants Charter Communications, Inc. and Charter
               Communications Operating, LLC’s Ex-Parte Motion to Seal Portions of
               Defendants’ Response in Opposition to Plaintiffs’ Motion to Exclude Testimony of
               Matthew Kardos [Adv. Dkt. No. 222]

               Objection Deadline: January 15, 2020 at 12:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Defendants’ Response in Opposition to Plaintiffs’ Motion to
                             Exclude the Expert Testimony of Matthew Kardos [Adv. Dkt.
                             No. 220]



                                               9
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34         Main Document
                                          Pg 10 of 18


               Status: The hearing on this matter is going forward.

       18.     Motion to File Under Seal (Defendants’ Opposition to Debtors’ Motion to
               Exclude Ostberg). Defendants Charter Communications, Inc. and Charter
               Communications Operating, LLC’s Ex-Parte Motion to Seal Portions of
               Defendants’ Response in Opposition to Plaintiffs’ Motion to Exclude Testimony of
               Dr. Henry Ostberg [Adv. Dkt. No. 225]

               Objection Deadline: January 15, 2020 at 12:00 p.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Defendants’ Response in Opposition to Plaintiffs’ Motion to
                             Exclude the Expert Report of Dr. Henry D. Ostberg [Adv. Dkt. No.
                             223]

               Status: The hearing on this matter is going forward.

       19.     Motion to File Under Seal (Debtors’ Reply in Support of Motion to Exclude
               Ostberg). Debtors’ Motion for Leave to File Under Seal Debtors’ Reply
               Memorandum in Support of Their Motion to Exclude the Rebuttal Expert Report
               of Henry D. Ostberg [Adv. Dkt. No. 230]

               Objection Deadline: January 16, 2020 at 10:00 a.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Debtors’ Reply Memorandum in Support of Their Motion to
                             Exclude the Rebuttal Expert Report of Henry D. Ostberg [Adv. Dkt.
                             No. 229]

               Status: The hearing on this matter is going forward.

       20.     Motion to File Under Seal (Debtors’ Reply in Support of Motion to Exclude
               Kamin). Debtors’ Motion for Leave to File Under Seal Debtors’ Reply
               Memorandum in Support of Their Motion to Exclude the Expert Testimony of Jules
               Kamin [Adv. Dkt. No. 235]

               Objection Deadline: January 16, 2020 at 10:00 a.m. (prevailing Eastern Time)

               Responses Received: None.




                                               10
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 11 of 18


               Related Documents:

                             Debtors’ Reply Memorandum in Support of Their Motion to
                             Exclude the Expert Testimony of Jules Kamin [Adv. Dkt. No. 233]

               Status: The hearing on this matter is going forward.

       21.     Motion to File Under Seal (Debtors’ Reply in Support of Motion to Exclude
               Kardos). Debtors’ Motion for Leave to File Under Seal Debtors’ Reply
               Memorandum in Support of Their Motion to Exclude the Expert Testimony of
               Matthew Kardos [Adv. Dkt. No. 234]

               Objection Deadline: January 16, 2020 at 10:00 a.m. (prevailing Eastern Time)

               Responses Received: None.

               Related Documents:

                             Debtors’ Reply Memorandum in Support of Their Motion to
                             Exclude the Expert Testimony of Matthew Kardos [Adv. Dkt. No.
                             232]

               Status: The hearing on this matter is going forward.

       B.      SUBSTANTIVE MOTIONS

       22.     Motion to Strike Jarosz Declarations. Defendants’ Motion to Strike John C.
               Jarosz’s Untimely Declarations [Adv. Dkt. No. 198]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received:

                             Debtors’ Memorandum of Law in Opposition to Defendants’
                             Motion to Strike John C. Jarosz’s Declarations [Adv. Dkt. No. 218]

               Related Documents:

                      A.     Reply Memorandum in Support of Defendants’ Motion to Strike
                             John C. Jarosz’s Untimely Declarations [Adv. Dkt. No. 227]

               Status: The hearing on this matter is going forward.

       23.     Motion to Exclude Jarosz. Defendants Charter Communications, Inc. and Charter
               Communications Operating, LLC’s Motion to Exclude the Testimony of John C.
               Jarosz [Adv. Dkt. No. 115]

               Objection Deadline: December 11, 2019, at 4:00 p.m. (prevailing Eastern Time)



                                               11
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 12 of 18


               Responses Received:

                             Debtors’ Memorandum of Law in Opposition to Defendants’
                             Motion to Exclude Expert Testimony of John C. Jarosz [Adv. Dkt.
                             No. 164]

                             Declaration of John C. Jarosz in Support of Debtors’ Opposition to
                             Defendants’ Motion to Exclude the Expert Testimony of John C.
                             Jarosz [Adv. Dkt. No. 165]

                             Declaration of Grace A. Thompson in Support of Debtors’
                             Opposition to Defendants’ Motion to Exclude the Expert Testimony
                             of John C. Jarosz [Adv. Dkt. No. 166]

               Related Documents:

                             Defendants Charter Communications, Inc. and Charter
                             Communications Operating, LLC’s Memorandum in Support of
                             Motion to Exclude the Testimony of John C. Jarosz [Adv. Dkt.
                             No. 116]

                             Declaration of Brian Hockett in Support of Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Motion to Exclude the Testimony of John C. Jarosz [Adv.
                             Dkt. No. 117]

                             Notice of Adjournment of Hearing on Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Motion to Exclude the Testimony of John C. Jarosz [Adv.
                             Dkt. No. 177]

                             Defendants Charter Communications, Inc. and Charter
                             Communications Operating, LLC’s Reply Memorandum in Support
                             of Motion to Exclude the Testimony of John C. Jarosz [Adv. Dkt.
                             No. 181]

               Status: The hearing on this matter is going forward.

       24.     Motion to Exclude Ostberg. Debtors’ Motion to Exclude the Rebuttal Expert
               Report of Henry D. Ostberg [Adv. Dkt. No. 155]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received:

                             Defendants’ Response in Opposition to Plaintiffs’ Motion to
                             Exclude the Expert Report of Henry D. Ostberg [Adv. Dkt. No. 223]




                                               12
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 13 of 18


                             Declaration of Justin Mulligan in Support of Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Response in Opposition to Plaintiffs’ Motion to Exclude the
                             Expert Testimony of Dr. Henry Ostberg [Adv. Dkt. No. 224]

               Related Documents:

                             Debtors’ Memorandum of Law in Support of Their Motion to
                             Exclude the Rebuttal Expert Report of Henry D. Ostberg [Adv. Dkt.
                             No. 156]

                             Declaration of Grace A. Thompson [Adv. Dkt. No. 146]

                             Debtors’ Reply Memorandum in Support of Their Motion to
                             Exclude the Rebuttal Expert Report of Henry D. Ostberg [Adv. Dkt.
                             No.229]

               Status: The hearing on this matter is going forward.

       25.     Motion to File Rebuttal Expert Report. Debtors’ Motion for Leave to File Rebuttal
               Expert Report [Adv. Dkt. No. 150]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received:

                             Defendants’ Response in Opposition to Plaintifs’ Motion for Leave
                             to File Rebuttal Expert Report [Adv. Dkt. No. 226]

               Related Documents:

                             Debtors’ Memorandum of Law in Support of Their Motion for
                             Leave to File Rebuttal Expert Report [Adv. Dkt. No. 152]

                             Debtors’ Reply Memorandum in Support of Their Motion for Leave
                             to File A Rebuttal Expert Report [Adv. Dkt. No. 228]

               Status: The hearing on this matter is going forward.

       26.     Motion to Exclude Kardos. Debtors’ Motion to Exclude the Expert Testimony of
               Matthew Kardos [Adv. Dkt. No. 188]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received:

                             Defendants’ Opposition to Plaintiffs’ Motion to Exclude the Expert
                             Testimony of Matthew Kardos [Adv. Dkt. No. 220]



                                               13
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 14 of 18


                             Declaration of Justin Mulligan in Support of Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Response in Opposition to Plaintiffs’ Motion to Exclude the
                             Expert Testimony of Matthew Kardos [Adv. Dkt. No. 221]

               Related Documents:

                             Debtors’ Memorandum of Law in Support of Their Motion to
                             Exclude the Expert Testimony of Matthew Kardos [Adv. Dkt.
                             No. 189]

                             Declaration of Grace A. Thompson in Support of Debtors’ Motion
                             to Exclude the Expert Testimony of Matthew Kardos [Adv. Dkt.
                             No. 190]

                             Debtors’ Reply Memorandum in Support of Their Motion to
                             Exclude the Expert Testimony of Matthew Kardos [Adv. Dkt.
                             No. 232]

               Status: The hearing on this matter is going forward.

       27.     Motion to Exclude Borders. Debtors’ Motion to Exclude the Expert Testimony of
               Robert Borders [Adv. Dkt. No. 185]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received:

                             Defendants’ Opposition to Plaintiffs’ Motion to Exclude the Expert
                             Testimony of Robert Borders [Adv. Dkt. No. 213]

                             Declaration of Justin Mulligan in Support of Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Response in Opposition to Plaintiffs’ Motion to Exclude the
                             Expert Testimony of Robert Borders [Adv. Dkt. No. 214]

               Related Documents:

                             Debtors’ Memorandum of Law in Support of Their Motion to
                             Exclude the Expert Testimony of Robert Borders [Adv. Dkt.
                             No. 186]

                             Declaration of Grace A. Thompson in Support of Debtors’ Motion
                             to Exclude the Expert Testimony of Robert Borders [Adv. Dkt.
                             No. 187]




                                               14
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 15 of 18


                             Debtors’ Reply Memorandum of Law in Support of Their Motion to
                             Exclude the Expert Testimony of Robert Borders [Adv. Dkt. No.
                             231]

               Status: The hearing on this matter is going forward.

       28.     Motion to Exclude Kamin. Debtors’ Motion to Exclude the Expert Testimony of
               Jules Kamin [Adv. Dkt. No. 191]

               Objection Deadline: January 9, 2020 at 4:00 p.m. (prevailing Eastern Time)

               Responses Received:

                             Defendants’ Opposition to Plaintiffs’ Motion to Exclude the Expert
                             Testimony of Dr. Jules Kamin [Adv. Dkt. No. 216]

                             Declaration of Justin Mulligan in Support of Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Response in Opposition to Plaintiffs’ Motion to Exclude the
                             Expert Testimony of Dr. Jules Kamin [Adv. Dkt. No. 217]

               Related Documents:

                             Debtors’ Memorandum of Law In Support of Their Motion to
                             Exclude the Expert Testimony of Jules Kamin [Adv. Dkt. No. 192]

                             Declaration of Grace A. Thompson in Support of Debtors’ Motion
                             to Exclude the Expert Testimony of Jules Kamin [Adv. Dkt. No.
                             193]

                             Debtors’ Reply Memorandum in Support of Their Motion to
                             Exclude the Expert Testimony of Jules Kamin [Adv. Dkt. No.233]

               Status: The hearing on this matter is going forward.

 IV.   CONTINUED MATTERS IN BANKRUPTCY MAIN CASE NO. 19-22312:

       29.     Serrano Stay Relief Motion. Creditor Luis Serrano & Sonya Serrano’s Motion for
               Relief from the Automatic Stay and Waiver of the Stay Imposed by Bankruptcy
               Rule 4001(a)(3) [Dkt. No. 1343]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received: None

               Related Documents:

                             Notice of Hearing on Motion [Dkt. No. 1344]



                                               15
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34           Main Document
                                          Pg 16 of 18


                             Declaration of Jared A. DeSilvey in Support of Motion by Creditors
                             Serrano, Pursuant to 11 U.S.C. § 362(d) and Bankruptcy Rule 4001,
                             for Relief from the Automatic Stay and Waiver of the Stay Imposed
                             by Bankruptcy Rule 4001 [Dkt. No. 1346]

                             Notice of Adjournment of Creditor Luis Serrano & Sonya Serrano’s
                             Motion for Relief from the Automatic Stay and Waiver of the Stay
                             Imposed by Bankruptcy Rule 4001(a)(3) [Dkt. No. 1399]

               Status: This matter is continued to the February 12, 2020 hearing.

       30.     Sprint Stay Relief Motion. Sprint Communications Company, LP’s Motion for
               Relief from the Automatic Stay to Exercise its Right to Terminate the Fiber Optic
               Lease Agreement [Dkt. No. 1367]

               Objection Deadline: January 13, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received: None

               Related Documents:

                             Notice of Adjournment of Sprint Communications Company, LP’s
                             Motion for Relief from the Automatic Stay to Exercise its Right to
                             Terminate the Fiber Optic Lease Agreement [Dkt. No. 1400]

               Status: This matter is continued to the February 12, 2020 hearing.

 V.    WITHDRAWN MATTERS IN BANKRUPTCY MAIN CASE NO. 19-22312:

       31.     Charter’s Motion to Compel Assumption or Rejection of Executory Contracts.
               Charter Communications Operating, LLC’s Motion to Seal Documents Filed in
               Connection with Its Motion to Compel Assumption or Rejection of Executory
               Contracts [Dkt. No. 1261]

               Objection Deadline: December 11, 2019, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received:

                             Debtors’ Objection to Charter Communications Operating, LLC’s
                             Motion to Compel Debtor Windstream Services, LLC to Assume or
                             Reject Executory Contracts [Dkt. No. 1298]

                             Declaration of Wendy Hays in Support of the Debtors’ Objection to
                             Charter Communications Operating, LLC’s Motion to Compel
                             Debtor Windstream Services, LLC to Assume or Reject Executory
                             Contracts [Dkt. No. 1299]




                                               16
19-22312-rdd    Doc 1421     Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                          Pg 17 of 18


                             Joinder of the Official Committee of Unsecured Creditors to
                             Debtors’ Objection to Charter Communications Operating, LLC’s
                             Motion to Compel Debtor Windstream Services, LLC to Assume or
                             Reject Executory Contracts [Dkt. No. 1302]

               Related Documents:

                             Notice of Adjournment of Hearing on Charter Communications
                             Operating, LLC’s Motion to Compel Assumption or Rejection of
                             Executory Contracts [Dkt. No. 1314]

                             Notice of Withdrawal of Charter Communications Operating,
                             LLC’s Motion to Compel Debtor Windstream Services, LLC to
                             Assume or Reject Executory Contracts [Dkt. No. 1388]

               Status: Charter has withdrawn this matter without prejudice.

       32.     Ohio Edison Leave Motion. Motion of Ohio Edison Company for Leave to File
               Late Amendment to Proof of Claim or, Alternatively, to File Late Proof of Claim
               [Dkt. No. 1232]

               Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern Time)

               Responses Received: None

               Related Documents:

                             Notice of Adjournment of Hearing [Dkt. No. 1292]

                             Notice of Withdrawal of Motion of Ohio Edison Company for Leave
                             to File Late Amendment to Proof of Claim or, Alternatively, to File
                             Late Proof of Claim [Dkt. No. 1394]

               Status: This matter is resolved and the motion has been withdrawn.



                          [Remainder of page intentionally left blank.]




                                               17
19-22312-rdd   Doc 1421    Filed 01/15/20 Entered 01/15/20 15:01:34          Main Document
                                        Pg 18 of 18


 Dated: January 15, 2020         /s/ Stephen E. Hessler
 New York, New York              Stephen E. Hessler, P.C.
                                 Marc Kieselstein, P.C.
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 - and -
                                 James H.M. Sprayregen, P.C.
                                 Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                 Brad Weiland (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200

                                 Counsel to the Debtors and Debtors in Possession


                                 /s/ Shaya Rochester
                                 Terence P. Ross
                                 Michael R. Justus (admitted pro hac vice)
                                 Shaya Rochester
                                 KATTEN MUCHIN ROSENMAN LLP
                                 575 Madison Avenue
                                 New York, NY 10022
                                 Telephone: (212) 940-8800
                                 Facsimile: (212) 940-887
                                 Email: terence.ross@katten.com
                                        michael.justus@katten.com
                                        srochester@katten.com

                                 Conflicts Counsel to the Debtors and Debtors in Possession




                                          18
